 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunchcounter managers ; checkers ; part-time employees ; i2 and theparking lot attendant, but excluding all watchmen, guards, and super-visors as defined in the Act.B. All the Employer's warehouse helpers and truckdrivers em-ployed at the warehouse at 453 North Mill Street, Jackson, Missis-sippi, including the refrigeration mechanic and the shipping-receiv-ing clerk, but excluding office and plant clerical employees, guards,professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBERS MIJEDOCK and BEAN took no part in the consideration ofthe above Decision and Direction of Elections.12The Inclusionof certain part-time package boys, is contested by the Employer.Theseemployees work Friday afternoon and all day Saturday.They sack packages and carrythem to cars.There is little turnover and the boys work regularly.Consequently, wefind that as regular part-time employees these employees have sufficient interest in com-mon with the regular store employees to require their inclusion in the unit for purposesof representation in collective bargaining.Giant Markets, Inc.,107 NLRB 10;L. lVie-mann Company,106 NLRB 1167.Consolidated Cigar CorporationandLocal 676, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO,'Petitioner.Case No. 4-RC-2876.February 9,1956DECISION AND CERTIFICATION OF REPRESENTATIVESOn December 8, 1955, pursuant to a stipulation for certification uponconsent election, an election among the Employer's production andmaintenance employees was held at Camden, New Jersey, under thedirection and supervision of the Regional Director for the FourthRegion.The tally of ballots, which was served upon the parties, showsthat of approximately 704 eligible voters, 623 cast ballots, of which324 were for the Petitioner, 295 were for Local 80-A, PackinghouseWorkers,AFL-CIO, 2 were against both unions, and 2 werechallenged.Thereafter, Local 80-A filed timely objections to conduct affectingthe results of the election.The Regional Director thereupon investi-gated the objections and filed his report and recommendations on ob-jections, finding that the objections did not raise material and substan-tial issues and recommending that they be dismissed.Local 80-Athereafter filed exceptions to the report.'As the AFLand CIO merged since the execution of stipulation for certification uponconsent election,we are taking notice thereof and accordingly amending the names of thePetitioner and the other participating union in this proceeding.115 NLRB No. 69. CONSOLIDATED CIGAR CORPORATION379The Board has considered the objections, the report, the exceptions,and the entire record in the case, and makes the following findings : -1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question of representation affecting commerce -exists concern-ing the employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All production and maintenance employees at the Employer's Cam-den, New Jersey, plant, excluding office clerical and plant clerical em-ployees, professional employees, guards, and supervisory employees asdefined in the Act.5.In agreement with the Regional Director, we find no merit inLocal 80-A's objections."In its first objection, Local 80-A alleges that the day before the elec-tion the Petitioner issued leaflets in English and Polish indicating byan "X" mark where employees should vote and "were printed in afashion that could be interpreted to appear the Government wants theemployees to vote a certain way."We-have examined a copy of thisleaflet and, like the Regional Director, find that it is not the type of analtered copy of the Board's official ballot which tends to interfere witha free choice of the election.2Accordingly, we overrule the objection.In its second objection, Local 80-A alleges that the Petitioner "in-ferred to some employees before the election that they would lose theirjobs if they voted for" Local 80-A or if they did not vote for the Peti-tioner.As no evidence was offered to sustain this allegation, we over-rule this objection.The third objection alleges that during the day of the election coin-pany representatives talked with employees from an office windowwithin the no-electioneering area and indicated to them to vote for thePetitioner.The alleged company representatives admitted that theyexchanged greetings with employees who walked by the window andcommented about the weather but denied that they gave any advice,instruction, or suggestion to any employee as to how to vote. No evi-dence was presented or uncovered contradicting the foregoing state-ments except that one witness stated that she saw the lips of the plantnurse, one of the alleged company representatives, form the letters"A. F. L." but that the nurse stopped doing it when the witness ap-proached the window. -In view of the foregoing, we find insufficient2 Cf.Allied Electrical Products, Inc,109 NLRB 1270. 380,DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence of improper electioneering and therefore adopt the RegionalDirector's recommendation.As we have overruled the objections to conduct affecting the resultsof the election,3 and as the tally of ballots shows that the Petitionerhas secured a majority of the valid votes cast in the election, we shallcertify it as the bargaining representative of the employees in theappropriate unit.[The Board certified Local 676, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,as the designated collective-bargaining representative of all produc-tion and maintenance employees at the Employer's Camden, NewJersey, plant, excluding office clerical and plant clerical employees,professional employees, guards, and supervisory employees as definedin the Act.]Contrary to Local 80-A's request,we find no warrant for a further investigation orhearing in this matter.Sinclair Refining Company(Wood River-Refinery)andNorman,L. CopeUnited Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,AFL-CIO,Local 553'andNorman L. Cope.Gases Nos.14-CA-1324 and 14-CB-294. February 10, 1956DECISION AND ORDEROn September 29, 1955, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in other alleged unfairlabor practices.Thereafter, the Respondents and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings and conclusions of the TrialExaminer, to the extent that they are consistent herewith.'The AFL and CIO havingmerged since the Trial Examiner issued his IntermediateReport, weare amending the designationof theRespondentUnion accordingly.115 NLRB No. 67.